Order entered February 22, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00714-CV

                               ROBERT L. WILSON, Appellant

                                                V.

                             J. RANDLE HENDERSON, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15162

                                            ORDER
       Before the Court is appellant’s February 20, 2019 motion for leave to file an amended

brief. We GRANT the motion and ORDER appellant to file separately the amended brief

attached to his motion within ten days of the date of this order.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE